Citation Nr: 0419192	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  03-12 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Whether clear and unmistakable error (CUE) exists in a rating 
decision dated in August 1968, which granted service 
connection for a missile wound of the right forearm, with a 
fracture of the right ulna, involving muscle group VIII, and 
assigned a 30 percent evaluation, effective August 1, 1968.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1966 to July 
1968.  He is the recipient of the Purple Heart. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision issued in February 2003 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan.  

The Board notes that the veteran and his representative have 
raised arguments that impairment of muscle group VII, 
nonunion of the fracture of the ulna, and arthritis, 
secondary to the fracture of the ulna should also be 
considered in rating the veteran's right forearm disability.  
It is unclear whether the veteran and his representative are 
raising a claim of entitlement to increased benefits or 
merely presenting arguments pertinent to the CUE issue on 
appeal.  The CUE matter is discussed in the decision herein 
below.  To the extent the veteran otherwise wishes to pursue 
claims on the basis of the above-cited arguments, he should 
inform the RO so that appropriate action may be taken.  


FINDINGS OF FACT

1.  In an unappealed decision dated in August 1968, the RO 
granted service connection for a missile wound of the right 
forearm, with a fracture of the right ulna, involving muscle 
group VIII, and assigned a 30 percent evaluation, effective 
August 1, 1968.

2.  The August 1968 rating decision was reasonably supported 
by the evidence of record at that time and was consistent 
with the laws and regulations then in effect.




CONCLUSIONS OF LAW

1.  The August 1968 RO rating decision, which granted service 
connection for a missile wound of the right forearm, with a 
fracture of the right ulna, involving muscle group VIII, and 
which assigned a 30 percent evaluation, effective 
August 1, 1968, is final.  38 U.S.C. § 4005(c) (1964); 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1968) [38 U.S.C.A. § 7105(c) 
(West 2002); 38. C.F.R. §§ 3.104, 20.302, 20.1103 (2003)].

2.  The August 1968 rating decision, which granted service 
connection for a missile wound of the right forearm, with a 
fracture of the right ulna, involving muscle group VIII, and 
which assigned a 30 percent evaluation, effective August 1, 
1968, was not clearly and unmistakably erroneous.  38 C.F.R. 
§ 3.105 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) was enacted 
on November 9, 2000.  See Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002)).  The VCAA eliminated the concept of a well-
grounded claim and redefined the obligations of VA with 
respect to its duties to notify and assist a claimant.  In 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  

The United States Court of Appeals for Veterans Claims 
(Court) has noted that, insofar as CUE claims are not 
conventional appeals, and are fundamentally different from 
any other kind of action in the VA adjudicative process, the 
duties contained in the VCAA are not applicable to CUE 
claims.  Specifically, determinations as to the existence CUE 
are based on the facts of record at the time of the decision 
challenged, such that no further factual development would be 
appropriate.  See Dobbins v. Principi, 15 Vet. App. 323, 327 
(2001) (citing Livesay v. Principi, 15 Vet. App. 165, 178-79 
(2001) (en banc)); see also Pierce v. Principi, 
240 F.3d 1348, 1353 (Fed. Cir. 2001).  

The Board nonetheless notes that the veteran in this case has 
been clearly advised of the legal criteria governing 
determinations as to CUE as well as the evidence considered 
in this appeal and the reasons and bases for the 
determination made.  He has also been afforded opportunity to 
respond.  In particular the Board notes that the statement of 
the case issued in March 2003 included the regulation 
governing CUE determinations as well as the regulations 
pertinent to the evaluation of missile wound residuals as 
extant at the time of the August 1968 decision in question.  
Also, the May 2003 supplemental statement of the case 
included the regulations governing the finality of decisions 
as well as 38 C.F.R. § 3.159, the regulation implementing the 
VCAA.  In each instance the veteran was advised of the means 
by which to respond, and the time period in which to do so.  
The veteran submitted his Form 9 and declined opportunity to 
present testimony at a personal hearing.  Therefore, the 
Board finds that the record is ready for appellate review.  

Rating actions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority or except on the basis of 
CUE, as provided in 38 C.F.R. 3.105 of this part.  38 C.F.R. 
§ 3.104(a) (2003).  The claimant has one year from 
notification of an RO decision to initiate an appeal by 
filing a notice of disagreement with the decision, and the 
decision becomes final if an appeal is not perfected within 
the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 
2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 
20.302(a) (2003).  

In a decision dated in August 1968, the RO granted service 
connection for a missile wound of the right forearm, with a 
fracture of the right ulna, involving muscle group VIII, and 
assigned a 30 percent evaluation, effective August 1, 1968.  
The veteran was notified of the RO's August 1968 rating 
decision and of his appellate rights at his address of 
record.  No further communication regarding this issue was 
received from the veteran or his representative until August 
1998.  Thus, the August 1968 decision became final.  38 
U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 19.118, 19.153 
(1968) [38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2003)].

Previous determinations which are final and binding will be 
accepted as correct in the absence of CUE.  38 C.F.R. 
§ 3.105(a) (2003).  

The Court has propounded a three-pronged test to determine 
whether CUE was present in a prior determination: (1) either 
the correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated, 

CUE is a very specific and rare kind of 
'error.'  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error. . . 
  
If a claimant-appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error . . . that, if true, would 
be CUE on its face, persuasive reasons 
must be given as to why the result would 
have been manifestly different but for 
the alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.

Id.  See also Grover v. West, 12 Vet. App. 109, 111-112 
(1999); Daniels v. Gober, 10 Vet. App. 474, 478 (1997); 
Caffrey v. Brown, 6 Vet. App. 377, 383-384 (1994); Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994).  See also Bustos v. West, 
179 F.3d 1378 (Fed. Cir. 1999) (expressly adopting the 
"manifestly changed the outcome" language in Russell).

Additionally, the mere misinterpretation of facts does not 
constitute CUE.  See Thompson v. Derwinski, 1 Vet. App. 251, 
253 (1991).  The Court has also held that the failure to 
fulfill the duty to assist does not constitute CUE.  See 
Crippen v. Brown, 9 Vet. App. 412, 424 (1996); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).

The laws and regulations extant in August 1968 rating 
decision include the following:  

The conception of a disability of a muscle or muscle group is 
based on the ability of the muscle to perform its full work 
and not solely on its ability to move a joint.  A muscle 
which can barely move its bony lever but which has no 
substantial excess of power or endurance to enable it to 
perform work by that movement is in effect a useless muscle 
for occupational efficiency.  Muscle injuries alone do not 
necessarily limit the movements of adjacent joints and these 
movements may be freely carried out by very weak muscles, or 
even by gravity alone without muscular participation as in 
extension of the elbow and in dropping the arm to the side.  
38 C.F.R. § 4.51 (1968).

The principal symptoms of disability from muscle injuries are 
weakness, undue fatigue-pain, and uncertainty or 
incoordination of movement.  The physical factors are 
intermuscular fusing and binding, and welding together of 
fascial planes and aponeurotic sheaths.  38 C.F.R. § 4.50 
(1968).  Both strength and endurance must necessarily be 
impaired, the threshold of fatigue lowered and delicate 
coordinate movements interfered with.  38 C.F.R. § 4.52 
(1968).  



Muscle injuries in the same anatomical region, i.e., forearm 
and hand, will not be combined, but instead, the rating for 
the major group affected will be elevated from moderate to 
moderately severe, or from moderately severe to severe, 
according to the severity of the aggregate impairment of 
function of the extremity.  38 C.F.R. § 4.55(a) (1968).  Only 
one hand is to be considered major.  38 C.F.R. § 4.69 (1968).

The type of injury associated with a severe muscle disability 
is a through and through or deep penetrating wound due to 
high-velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing of soft parts, and 
intermuscular binding and cicatrisation.  A history with 
regard to this type of injury should include, in aggravated 
form, service department record or other sufficient evidence 
showing hospitalization for prolonged period in service for 
treatment of wound of severe grade.  Record in the file of 
consistent complaints of cardinal symptoms of muscle 
disability.  Evidence of unemployability because of inability 
to keep up to production standards is to be considered, if 
present.  Objective findings should include extensive ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in track of missile.  
X-ray may show minute multiple scattered foreign bodies 
indicating spread of intermuscular trauma and explosive 
effect of missile.  Palpation shows moderate or extensive 
loss of deep fascia or of muscle substance.  Soft or flabby 
muscles in wound area.  Muscles do not swell and harden 
normally in contraction.  Tests of strength or endurance 
compared with the sound side of coordinated movements show 
positive evidence of severe impairment of function.  
38 C.F.R. § 4.56(d) (1968).  

Diagnostic Code 5307 applies to residuals of injury to muscle 
group VII, namely the muscles arising from the internal 
condyle of the humerus, flexors of the carpus and long 
flexors of the fingers and thumb, and pronator.  The function 
of these muscles is flexion of the wrist and fingers.  
Diagnostic Code 5307 provides for a 30 percent disability 
rating for a moderately severe disability of the major hand 
and a 40 percent disability rating for a severe disability of 
the major hand.  38 C.F.R. § 4.73, Diagnostic Code 5307 
(1968).

Diagnostic Code 5308 applies to residuals of injury to muscle 
group VIII, namely the muscles arising mainly from the 
external condyle of the humerus, extensors of the carpus, the 
fingers and thumb, and supinator.  The function of these 
muscles is extension of the wrist, fingers and thumb, and, 
abduction of the thumb.  Diagnostic Code 5307 provides for a 
20 percent disability rating for a moderately severe 
disability of the major hand and a 30 percent disability 
rating for a severe disability of the major hand.  38 C.F.R. 
§ 4.73, Diagnostic Code 5308 (1968).

Diagnostic Code 5211 applies to the impairment of ulna.  A 10 
percent rating is warranted for malunion of the ulna, with 
bad alignment.  A 20 percent rating is warranted for nonunion 
in the lower half.  A 30 percent rating is warranted for 
nonunion in the upper half of the major side, with false 
movement and without loss of bone substance or deformity.  A 
40 percent rating is warranted for nonunion in the upper half 
of the major side, with false movement and with loss of bone 
substance (one inch or more) and marked deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5211 (1968).

In its August 1968 rating decision, as noted above, the RO 
assigned a 30 percent evaluation a missile wound of the right 
forearm, with a fracture of the right ulna, involving muscle 
group VIII, effective August 1, 1968.  That rating was 
assigned pursuant to 38 C.F.R. § 4.73, Diagnostic Code 5308 
(1968).  

The veteran contends that the August 1968 rating decision 
contains CUE.  He alleges that the rating decision assigned 
the incorrect muscle group and that if the proper diagnostic 
code had been assigned, he would have been entitled to an 
initial rating of 40 percent.  Specifically, the veteran 
states that the correct muscle group affected was muscle 
group VII since the involvement was with the ulna, which is 
the inner and larger bone of the forearm, on the side 
opposite that of the thumb.  Additionally, the veteran argues 
that since the Department of the Navy indicated in a January 
1972 letter that his disability of nonunion of a fracture of 
the right ulna was ratable at 40 percent under Diagnostic 
Code 5211, the August 1968 rating decision contained CUE in 
not granting him this evaluation.  

In its August 1968 rating decision, the RO considered the 
veteran's service medical records.  Specifically, the RO 
noted that such service records disclosed that the veteran 
sustained missile wounds to include to the right arm and 
forearm.  The hospital report from the Naval Hospital at Camp 
Lejeune reveals that the veteran sustained a compound 
comminuted fracture of the right ulna bone resulting from a 
missile wound of the right forearm.  He manifested about 25 
degrees lost extension and some muscular atrophy of the right 
forearm.  He demonstrated normal flexion and normal pronation 
and supination.  

The Board reiterates that the standard for CUE requires that 
any such error compel the conclusion that reasonable minds 
could not differ, and that the result would have been 
manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  Thus, the Board finds that the 
conclusion reached by the RO in the August 1968 rating 
decision was reasonably supported by the evidence of record 
at that time and was consistent with the laws and regulations 
then in effect, for the reasons that follow.  

First, muscle group VII, rated under Diagnostic Code 5307, 
involves the flexors of the carpus and long flexors of the 
fingers and thumb, and, pronator.  The function of these 
muscles is flexion of the wrist and fingers.  Conversely, 
muscle group VIII, rated under Diagnostic Code 5308, involves 
the extensors of the carpus, the fingers and thumb, and 
supinator.  The function of these muscles is extension of the 
wrist, fingers and thumb, and, abduction of the thumb.  
Relevant to the involvement of specific muscles and the 
function of each muscle group, based on the veteran's service 
medical records, the RO found that there was about 25 degrees 
loss of extension in the veteran's right arm, while flexion, 
pronation, and supination were normal.  As such, the RO 
assigned the initial rating pursuant to muscle group VIII, 
which contemplates limited extension, rather than muscle 
group VII, which pertains to flexion.  At the time of the 
August 1968 decision there was no medical evidence of 
involvement of muscle group VII.

The Board notes that the veteran and his representative offer 
arguments that medical evidence submitted subsequent to the 
August 1968 rating decision demonstrates that muscle group 
VII, not muscle group VIII, is affected by the veteran's 
missile wound.  However, this evidence cannot support a claim 
for CUE insofar as CUE is determined based on the evidence of 
record at the time the decision was made.  See Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992).  The evidence cited 
by the veteran and his representative was not in existence at 
the time of the August 1968 rating decision and as such, 
could not have possibly been considered in the RO's decision.

In regard to the veteran's argument that since the Department 
of the Navy indicated that he was entitled to a 40 percent 
evaluation under Diagnostic Code 5211, the Board notes that 
included in the veteran's service medical records is a 
Physical Evaluation Board recommended finding that the 
veteran's malunion of a fracture of his right ulna is ratable 
at 40 percent under Diagnostic Codes 5211, 5299-5022-5003, 
and 7805.  This determination was not made by VA, however, 
and VA is not bound by the findings of another government 
agency regarding rating determinations.  See, e.g., Collier 
v. Derwinski, 1 Vet. App. 413, 417 (1991).  Rather, VA must 
apply its own regulatory criteria to the specific case facts 
via the adjudicative process.  

The Board does recognize that a June 1968 vocational 
rehabilitation rating decision contemplated assigning the 
veteran a 10 percent evaluation under Diagnostic Code 5211, 
based on faulty union of the ulna rather than rating him 
under relevant muscle codes.  The Board also recognizes that 
the hospital report from the Naval Hospital at Camp Lejeune, 
cited to in the August 1968 rating decision, notes a 
diagnosis of malunion of a fracture of the right ulna.  In 
the August 1968 rating decision, the RO considered available 
service records.  The RO then applied governing regulations 
and determined that, based on the veteran's specific 
symptoms, a 30 percent rating under Diagnostic Code 5308 was 
warranted.  As extant in August 1968 governing laws and 
regulations recognized that missile wounds may result in 
muscle damage, scarring, and damage to the bones and nerves, 
see 38 C.F.R. § 4.49 (1968) and, that assignment of a rating 
for severe muscle injury contemplated bony involvement such 
as a fracture, see 38 C.F.R. § 4.56(d) (1968).  The evidence 
of record in 1968 did not demonstrate that the veteran 
manifested any functional impairment beyond a loss of 
extension and atrophy, symptoms fully contemplated by the 30 
percent rating assignment.  Such award represented a greater 
benefit than a 10 percent rating under Diagnostic Code 5211.  
Therefore, even if Diagnostic Code 5211 had been explicitly 
discussed , the outcome would not have been "manifestly 
different,"  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), 
and as such, CUE is not shown by any failure to consider 
alternatively rating the veteran based on faulty union.  

The Board also observes that the veteran has argued that 
since he was given a permanent retirement, with a disability 
rating of 40 percent for his missile wound of the right 
forearm by the Department of the Navy, it cannot be reduced, 
unless proven to have been gained through fraudulent record 
entries.  Again, VA is not bound by the findings of another 
government agency regarding rating determinations.  See, 
e.g., Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).  
There is no evidence of record to indicate that VA ever 
assigned the veteran's missile wound of the right forearm a 
rating of 40 percent prior as opposed to the assignment of 
30 percent documented in the August 1968 decision, and as 
such, there is no evidence that the veteran's disability 
rating was improperly reduced. 

For the foregoing reasons, the Board finds that the August 
1968 rating decision was reasonably supported by the evidence 
of record and correctly applied the laws and regulations then 
in effect such that the decision made was not clearly and 
unmistakably erroneous and revision is not warranted.  


ORDER

The August 1968 rating decision was not clearly and 
unmistakably erroneous, and the appeal is denied. 



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



